DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claim 1  is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim  1, 3 and 15 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claim  19 objected to because of the following informalities: (a engine). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, carrying arm driving mechanism, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims  1, 3, 10, 14, 15 and 17  the phrase " carrying arm driving mechanism " is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the carrying arm driving mechanism recited in the claims refers to.

Re claims 4, 6 and 12 The term "different" is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 16 The term " a sensitive switch" is a relative term which renders the claim indefinite.  The term " a sensitive switch" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

                                                       Reference of prior art
KUANG LISHENG.  (CN205633051, Four -rotor unmanned aerial vehicle). Hereinafter Lisheng.
JIANG TIANBAO XU CHUAN et al.  (CN205166952, Novel general electronic centre gripping device). Hereinafter Chuan. 
GONG FUQI.  (CN203843849, Mechanical arm clamp and robot with mechanical arm clamp). Hereinafter Fuqi.
Harris.  (US 20180370618, heavy-lift unmanned aerial vehicle landing gear system). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 6, 7and 9-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lisheng.

Re claim 1    Referring to the figures and the Detailed Description, Lisheng discloses:  An automatic unloading carrier, comprising:
 a mounting base (item 6), for being fixed with an unmanned carrying vehicle;
 a carrying arm driving mechanism (items 7-9); and
 multiple carrying arms (items 10), connected with the mounting base through the carrying arm driving mechanism (items 7-9), and configured to be unfolded or folded due to the driving of the carrying arm driving mechanism; wherein the multiple carrying arms are configured to form a space for carrying a carried object during a folded state and release the carried object during an unfolded state (grippers items 10 are able to perform the limitation).

Re claim 2    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 1, wherein each of the multiple carrying arms comprises an arm body (item 10) and a supporting portion (lower portion of item 10), the supporting portion is formed or arranged on the arm body (lower portion of item 10), wherein the carried object is supported and clamped by the arm body and the supporting portion during the folded state of the multiple carrying arms, and the supporting and clamping limitations on the carried object are released by the arm body and the supporting portion during the unfolded state of the multiple carrying arms (grippers items 10 are able to perform the limitation).

Re claim 3    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 2, wherein the arm body has a root and (where item 10 is connected to item 9) a free end (free end of item 10 opposite to the root), wherein the root of the arm body is articulated with the carrying arm driving mechanism so as to be rotatable relative to the mounting base under the driving of the carrying arm driving mechanism, and the supporting portion of each of the carrying arms is at least formed or arranged at the free end of the arm body (lower portion of item 10) so as to approach to each other or separate from each other with the rotation of the arm body (grippers items 10 are able to perform the limitation).

Re claim 4    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 1, wherein the multiple carrying arms comprise at least two groups of carrying arms, the at least two groups of carrying arms are located on different sides of the carried object respectively (items 10).

Re claim 5    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 4, wherein each group of the at least two groups of carrying arms comprises at least two carrying arms (items 10), and the at least two carrying arms in each group are fixedly connected with each other through a connector and uniformly arranged relative to a side of the carried object (items 10 and 9).

Re claim 6    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 4, wherein different groups of carrying arms located on opposite sides are rotatable in a same plane (items 10 on opposite sides).

Re claim 9    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 2, wherein multiple weight-reducing holes are formed on the arm body (Lisheng holes in items 10).

Re claim 17    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 1, wherein the unmanned carrying vehicle is an unmanned aerial vehicle or an unmanned vehicle (Lisheng abstract), and the carrying arm driving mechanism is automatically controlled by a controller on the unmanned aerial vehicle or the unmanned vehicle or remotely controlled by a shipper of the carried object to achieve unfolding or folding of the multiple carrying arms (Lisheng ¶ 0006 and abstract discloses an unmanned aerial vehicle, therefore the carrying arm driving mechanism is automatically controlled by a controller on the unmanned aerial vehicle or the unmanned vehicle).

Re claim 18    Referring to the figures and the Detailed Description, Lisheng discloses:   The automatic unloading carrier according to claim 2, wherein the unmanned carrying vehicle is an unmanned aerial vehicle, the arm body has an free end, wherein the free ends of the arm bodies of at least three carrying arms of the multiple carrying arms are located on a same horizontal plane during the unfolded state of the multiple carrying arms, so as to support the unmanned aerial vehicle during taking off and landing (Lisheng items 10 are able to perform the limitation).

Re claim 19    Referring to the figures and the Detailed Description, Lisheng discloses:   An unmanned aerial vehicle, comprising a engine body and flying wings (Lisheng inherently the engine to rotate the flying wings “the four-rotors”), wherein the unmanned aerial vehicle further comprises the automatic unloading carrier according to claim 1, and the automatic unloading carrier is arranged below the engine body through the mounting base (Lisheng ¶ 0007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisheng and further in view of Chuan.

Re claim 7    Referring to the figures and the Detailed Description, Lisheng fails to teach as disclosed by Chuan:   The automatic unloading carrier according to claim 2, wherein the arm body has a root and a free end, and the sectional dimension of the arm body gradually decreases from the root to the free end (fig. 2, items 25, 29).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Chuan teachings of the arm body has a root and a free end, and the sectional dimension of the arm body gradually decreases from the root to the free end into the Lisheng to reduce unnecessary weight.

Re claim 10    Referring to the figures and the Detailed Description, Lisheng fails to teach as disclosed by Chuan: The automatic unloading carrier according to claim 1, wherein the carrying arm driving mechanism comprises a power output element and a transmission element (items 31-34 and 21-24),
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Chuan teachings of the carrying arm driving mechanism comprises a power output element and a transmission element into the Lisheng to provides controlled application of power. 
 wherein the power output element is fixedly mounted on the mounting base (Chuan 1, Lisheng 6) and connected with the multiple carrying arms through the transmission element (Chuan items 31-34 and 21-24), and the power output element is configured to drive the multiple carrying arms to move or rotate relative to the mounting base by outputting power, so as to switch a unfolded state and a folded state of the multiple carrying arms (the power output element is able to perform the limitation).

Re claim 11    Referring to the figures and the Detailed Description, Lisheng, as modified above, discloses:  The automatic unloading carrier according to claim 10, wherein the carrying arm comprises an arm body and a supporting portion, the arm body has a root, the supporting portion is formed or arranged on the arm body, the transmission element comprises a first connecting rod and a second connecting rod (Chuan fig’s 1, 2 items 24, 23), two ends of the first connecting rod are rotatablely connected with the root of the arm body and the mounting base respectively, two ends of the second connecting rod are rotatablely connected with the root of the arm body and an output end of the power output element (Chuan 24, 23 via 22, 21), and a rotation axis of the first connecting rod at the root of the arm body does not coincide with a rotation axis of the second connecting rod at the root of the arm body (Chuan 24, 23).

Re claim 12    Referring to the figures and the Detailed Description, Lisheng, as modified above, discloses:   The automatic unloading carrier according to claim 11, wherein the multiple carrying arms comprise at least two groups of carrying arms, each group of carrying arms comprise at least two carrying arms (Lisheng items 10), a first connecting shaft and a second connecting shaft having different rotation axes are fixedly connected between the roots of the arm bodies of the at least two carrying arms in each group of carrying arms (Chuan items 22 and 26), and the first connecting rod and the second connecting rod are respectively pivoted with the first connecting shaft and the second connecting shaft (Chuan items 24, 23, 22, 26).

Re claim 13    Referring to the figures and the Detailed Description, Lisheng, as modified above, discloses:   The automatic unloading carrier according to claim 11, , a connecting base is fixedly connected with the output end of the power output element (Chuan item 1), and the output end of the power output element is articulated with the second connecting rod through the connecting base (Chuan 1, 23 via 22, 21).
However The Examiner takes official notice that it is old and well known in the art that the power output element comprises a linear motor, an air cylinder or a hydraulic cylinder. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lisheng, as modified above, to comprise the power output element comprises a linear motor, an air cylinder or a hydraulic cylinder as it is old and well known and it would have achieved the predictable result of using a more efficient and lighter power output element

Claim(s) 8 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisheng and further in view of Fuqi.

Re claim 8    Referring to the figures and the Detailed Description, Lisheng fails to teach as disclosed by Fuqi:   The automatic unloading carrier according to claim 2, wherein the arm body has a free end, and a reinforced structure is arranged on the arm body adjacent to the free end.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Fuqi teachings of the arm body has a free end, and a reinforced structure is arranged on the arm body adjacent to the free end into the Lisheng to strengthen the arm to be more durable.

Re claim 14    Referring to the figures and the Detailed Description, Lisheng fails to teach as disclosed by Fuqi:   The automatic unloading carrier according to claim 1, further comprising a position detection switch for detecting whether the carried object arrives at a loading position between the multiple carrying arms, so that the carrying arm driving mechanism drives the multiple carrying arms to fold when the carried object arrives at the loading position (claims 7-9).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Fuqi teachings of a position detection switch for detecting whether the carried object arrives at a loading position between the multiple carrying arms, so that the carrying arm driving mechanism drives the multiple carrying arms to fold when the carried object arrives at the loading position into the Lisheng to prevent accidental damage to the carried object before arriving at the loading position.

Re claim 15    Referring to the figures and the Detailed Description, Lisheng, as modified above, discloses:   The automatic unloading carrier according to claim 14, wherein the carrying arm driving mechanism comprises a power output element and a transmission element (Chuan items 31 and 32, 33), the power output element is fixedly mounted on the mounting base and connected with the multiple carrying arms through the transmission element (Chuan 22, 26, Lisheng 8), the position detection switch comprises a contact sensing unit, a connecting base is fixedly connected to an output end of the power output element, and the contact sensing unit is arranged at a position corresponding to the carried object below the connecting base, so as to be triggered by the carried object in a contact or extrusion manner when the carried object arrives at the loading position (Fuqi claims 7-9, the sensors 331, 332 and the sensor plates 351, 352).

Re claim 16    Referring to the figures and the Detailed Description, Lisheng, as modified above, discloses:   The automatic unloading carrier according to claim 15, wherein the contact sensing unit comprises a sensitive switch (Fuqi sensing device 3, … trigger the clamping mechanism 2 to execute Clamping action).

Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisheng and further in view of Harris.

Re claim 20    Referring to the figures and the Detailed Description, Lisheng fails to teach as disclosed by Fuqi:    The unmanned aerial vehicle according to claim 19, further comprising an undercarriage arranged below the engine body, wherein the automatic unloading carrier is located between frameworks of the undercarriage (fig. 4A, items 10, 26, 27).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Harris teachings an undercarriage arranged below the engine body, wherein the automatic unloading carrier is located between frameworks of the undercarriage into the Lisheng to support the unmanned aerial vehicle on the ground for landing,  loading, unloading or for any required maintenance.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642